Citation Nr: 0831185	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-41 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of shell fragment wound to the right tibia based 
upon muscle damage.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which established service connection 
shrapnel wound residuals of the right tibia, evaluated as 
noncompensable (zero percent disabling), effective May 14, 
2004.  By a subsequent September 2005 decision review officer 
decision, the initial rating was increased to 10 percent, 
effective May 14, 2004.  Nevertheless, this case remains in 
appellate status in accord with the holding of AB v. Brown, 6 
Vet. App. 35 (1993).

For good cause shown, the veteran's appeal has been advanced 
on the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

In October 2007, the Board remanded this case for additional 
development to include a new VA medical examination of the 
service-connected disability.  The case has now been returned 
to the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially completed, and, thus, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board observes that a May 2008 
rating decision established separate ratings of 20 percent 
for right hip osteoarthritis and 10 percent for shrapnel 
scars of the right tibial area, both effective December 19, 
2007.  Both disabilities were attributed to the shell 
fragment wound.  Nevertheless, nothing in the documents 
assembled for the Board's review indicates the veteran has 
disagreed with either these ratings or the effective date 
thereof.  Consequently, the Board does not currently have 
jurisdiction to address these issues.  See 38 C.F.R. 
§§ 20.200, 20.302.  Therefore, the Board has construed the 
current appellate issue as pertaining to the proper 
evaluation for the muscle damage attributable to the shell 
fragment wound of the right tibia.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects the veteran did have in-service 
treatment for shell fragment wound of the right tibia.  
However, there is no evidence showing hospitalization for a 
prolonged period for treatment of this wound.  

3.  The shell fragment wound residuals of the right tibia 
have not resulted in moderately severe muscle damage.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for shell fragment wound residuals of the right tibia based 
upon muscle damage are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5315 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The present appeal is from a disagreement with the initial 
rating assigned after the establishment of service connection 
for shell fragment residuals of the right tibia.  In Dingess 
v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008).

In addition to the foregoing, the Board also notes that the 
veteran was sent VCAA-compliant notification letters in May 
2004, November 2007, and March 2008.  Taken together, these 
letters informed the veteran of what was necessary to 
substantiate his claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Further, the November 2007 letter contained the specific 
information regarding disability rating(s) and effective 
date(s) outlined by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  The Board acknowledges that the 
veteran's service medical records are not on file, as they 
were apparently damaged in a fire.  In such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
the case law does not lower the legal standard for proving a 
claim but rather increases the Board's obligation to evaluate 
and discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996). Moreover, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(wherein the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease).

All other relevant medical records are in the claims file.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  He has had the opportunity to present 
evidence and argument in support of his claim, to include at 
the September 2007 Board hearing.  Further, he was accorded 
VA medical examinations in June 2004 and January 2008.  

In view of the foregoing, the Board concludes that the duty 
to assist has been satisfied.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In regard to the present disability of shell fragment wound 
residuals of the right tibia, it has been evaluated pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5315, which provides 
evaluations for disability of Muscle Group XV. 

Muscle Group XV, including the mesial thigh group, consisting 
of the adductor longus, adductor brevis, adductor magnis, and 
gracilis, involves adduction of the hip, flexion of the hip, 
and flexion of the knee.   Under this Code, slight muscle 
damage to this Muscle Group warrants a noncompensable 
evaluation, moderate muscle damage warrants a 10 percent 
evaluation, moderately severe damage warrants a 20 percent 
rating, and severe damage warrants a 30 percent rating.  38 
C.F.R. § 4.73, Diagnostic Code 5315.

The factors to be considered in evaluating disabilities 
resulting from muscle injuries are listed in 38 C.F.R. § 
4.56.  For example, the provision of 38 C.F.R. § 4.56(c) 
reflects that the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Information in this regulation 
provides guidance only and is to be considered with all other 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.

Slight disability of muscles is characterized by simple wound 
of muscle without debridement or infection.  Slight 
disability of muscle is reflected by history and complaint 
such as service department records of a superficial wound 
with brief treatment and return to duty.  Healing of slight 
muscle injuries is followed by good functional results.  
Slight disability of muscles includes none of the cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. 4.56 (c).  Objective findings characteristic of slight 
muscle disability include minimal scarring, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function, and no metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2)

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5315.

With respect to the history of the veteran's shell fragment 
wound of the right tibia, the Board has already noted that 
his service medical records are not on file.  However, other 
records reflect he was awarded the Purple Heart after being 
wounded in action in Korea in June 1952.  More importantly, 
at both the June 2004 and January 2008 VA medical 
examinations he indicated that he was only treated in the 
field for his shrapnel wound, and he was eventually returned 
to his unit.  In short, the veteran's own statements reflect 
in-service treatment for the wound, but not hospitalization 
for a prolonged period for treatment of the wound.  Thus, his 
history is not consistent with that of moderately severe nor 
severe muscle damage.

The Board acknowledges that the veteran has reported 
continuous pain in the right tibia area since the initial 
shell fragment wound.  He also reported that the area of the 
scar would turn red and become quite sweaty if he was on his 
feet for a protracted period of time; that he has had loss of 
strength, weakness, easy fatigability, impairment of 
coordination, and inability to control movement well as a 
result of the muscle injuries.  Moreover, the January 2008 VA 
medical examinations noted antalgic gait where he favored the 
right leg.  In addition, he had a shortening of the right 
leg, with a 1-inch shoe lift.  

Despite the foregoing, the June 2004 VA examiner indicated 
many of the veteran's problems were due to his right hip 
disease.  Similarly, the January 2008 VA orthopedic examiner 
found that most of the problem with the right lower 
extremity, including the shortening thereof, was attributable 
to the very advanced osteoarthritis changes of the right hip.  
The veteran was also found to have a tender scar of the right 
tibial area, and there appeared to be some loss to pinprick 
in a circumferential manner around the injury of the shrapnel 
wound where the scar was present.  As noted in the 
Introduction, the veteran is separately evaluated for both 
his right hip osteoarthritis and shrapnel scars of the right 
tibial area.  Consequently, the impairment attributable to 
these disabilities is not for consideration in evaluating the 
shell fragment wound muscle damage.

In regard to the muscle damage, the June 2004 VA medical 
examination showed full range of motion for both the right 
knee and right ankle.  Moreover, it was stated that neither 
the knee nor the ankle's range of motion was additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  In addition, right leg X-ray results were 
within normal limits.  The only objective findings on this 
examination were tenderness and scarring.  On the subsequent 
January 2008 VA neurologic examination, formal strength 
testing showed no asymmetry between the right leg either in 
iliopsoas, quad, hamstring, anterior tib testing or inversion 
or eversion of the right foot as compared to the left.  He 
did tend to give way due to pain but there did seem to be 
adequate strength present.  Sensory pinprick evaluation 
showed no sensory loss either in a peripheral nerve or root 
distribution.  Deep tendon reflexes were +1 in knee jerks, 
absent ankle jerks bilaterally.  The examiner also stated 
that while the veteran did probably have some damage to the 
peripheral nerves related to the injury, which had given him 
numbness in the area around the shrapnel wound, there 
appeared to be no damage to any major root or major 
peripheral nerve secondary to the injury.  The January 2008 
VA orthopedic examination noted, in pertinent part, that the 
tibia was exactly the same length on the right as it was on 
the left from tibial plateau to medial malleolus.  X-rays of 
the tibia conducted in conjunction with this examination 
revealed no evidence of fracture that was visible, and there 
was no soft tissue shrapnel to be seen.  

Based on the foregoing, the Board finds that the competent 
medical evidence does not contain indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side that are 
indicative of moderately severe muscle disability.  

The Board further notes nothing in the competent medical 
evidence supports a finding of debridement, prolonged 
infection, or sloughing of soft parts, and/or intermuscular 
scarring due to the service-connected shell fragment wound of 
the right tibia.

For these reasons, the Board finds that the service-connected 
shell fragment wound residuals are not manifested by 
moderately severe muscle damage.  Therefore, he does not meet 
or nearly approximate the criteria for an initial rating in 
excess of 10 percent under Diagnostic Code 5315.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  Here, the Board concurs with the determination 
that the veteran's service-connected shell fragment wound 
residuals do not warrant consideration of an extraschedular 
rating based upon muscle damage.  A thorough review of the 
record does not reflect he was hospitalized for this service-
connected disability during the pendency of this case.  
Further, even though he reported at the June 2004 VA medical 
examination that he could not keep up with his normal work 
requirements because of the shell fragment wound residuals, 
the competent medical evidence reflects that the impairment 
he described was in reference to the separately evaluated 
right hip disorder and not the muscle damage which is the 
focus of this appeal.  In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  Consequently, the Board has determined 
that referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the current 
appellate claim.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of shell fragment wound to the right tibia based 
upon muscle damage is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


